Citation Nr: 0822377	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-38 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected digestive 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from June 1944 to January 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
hypertension.


FINDINGS OF FACT

1.	The veteran has hypertension that meets VA's definition of 
a current disability as set forth in 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

2.	The competent medical evidence establishes that the 
veteran's hypertension is aggravated by his service-connected 
digestive disability.


CONCLUSION OF LAW

Service connection for hypertension, secondary to a service-
connected digestive disability, is warranted.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
The veteran contends that he has hypertension that was caused 
by his service-connected digestive disability.  He has not 
contended and the evidence does not suggest that his 
hypertension had its onset during service.  Therefore, direct 
service connection will not be discussed.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008),

Secondary service connection is available for disabilities 
that are the result of a service-connected disease or injury 
and disabilities that are aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).  

In order for hypertension to be considered a current 
disability, it must be present as defined by VA's Schedule 
for Rating Disabilities.  Cox v. Brown, 5 Vet. App. 95 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
rating schedule requires that hypertension or isolated 
hypertension be confirmed by readings taken two or more times 
on at least three different days; and defines hypertension as 
existing when systolic readings are consistently 160 or more, 
with a diastolic reading of less than 90, or when diastolic 
readings are predominantly 90 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  

Here, VA treatment records establish that the veteran has 
been diagnosed with hypertension, has consistent systolic 
readings of 160 or more, and has taken continuous medication 
to control the condition since 2001.  Thus, the Board 
concedes that he has a current disability.  Therefore, the 
only remaining questions are:  (1) whether the competent 
medical evidence shows that the veteran's hypertension was 
caused by his service-connected digestive disability; or 
(2) whether the competent medical evidence shows that the 
veteran's hypertension is aggravated by his service-connected 
digestive disability. 

After a thorough review of the record, the Board concludes 
that the evidence does not establish a causal link between 
the veteran's service-connected disabilities and his 
hypertension for two reasons.  First, a March 2005 VA 
outpatient treatment note states that the veteran has 
"hypertension secondary to atherosclerosis."  Second, in 
May 2007, a VA examiner specifically opined that the 
veteran's hypertension was not caused by his service-
connected digestive disability.  The examiner based the 
opinion on examination of the veteran, review of the claims 
file, and that fact that the service-connected disability 
predated the hypertension by many years.  The examiner also 
stated that it was most likely that the veteran's high blood 
pressure was caused by his artherosclerotic disease, which 
was "a well-recognized cause of hypertension."  

With regard to aggravation, however, the Board finds that the 
record establishes that the veteran's hypertension is 
aggravated by his service-connected disabilities.  The May 
2007 VA examiner opined that it was likely that the veteran's 
hypertension was aggravated by his service-connected dumping 
syndrome because dumping syndrome can cause erratic 
absorption of blood pressure medications and poor blood 
pressure control.  In October 2007, the VA examiner affirmed 
the previous findings and opinion.  

In sum, secondary service connection is available for 
disabilities that are aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Here, the competent medical 
evidence shows that the veteran has hypertension that is 
aggravated by his service-connected dumping syndrome.  Thus, 
the Board finds that service connection for hypertension is 
warranted.   


ORDER

Service connection for hypertension, secondary to service-
connected dumping syndrome, is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


